DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record does not teach generating optical data from the reflected light that is detected in at least one deformed state; recording images with at least one camera of the deformable part from the neutral to the at least one deformed state; generating image deformation data from images; comparing the image deformation data to the optical data; and generating a correlation factor based on the image deformation data and the optical data so that the optical fiber measurement system is calibrated to ensure accurate measurement of subsequent deformations of the deformable part.  
Regarding claim 17, prior art of record does not teach said optical fiber such that said grating sensors reflect said light as said deformable part deforms to generate load data; and at least one camera recording said deformable part as said load is applied thereto for capturing images of said deformable part; and a processing system receiving said optical data, said load data, image deformation data, said processing system generating a correlation factor based on said image deformation data and said optical data so that said optical fiber measurement system is calibrated to ensure accurate measurement of subsequent deformation of said deformable part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20200049579, 20190375520, 20130345718 and 20190339207 are in related field of invention but they do not teach the specifics set forth by the current application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TKo